Citation Nr: 1219396	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to September 1973 and from May 1975 to August 1992.  The Veteran also served in the Georgia Army National Guard from September 1973 to September 1975, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, which include a diagnosis of major depressive disorder, the Board has recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2011, the Board remanded the present matter for additional development.


FINDINGS OF FACT

Resolving doubt in the Veteran's favor, major depressive disorder with anxiety had its onset during active service.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for a major depressive disorder with anxiety have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants for service connection for major depressive disorder with anxiety, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

After a careful review of the evidence of record, the Board finds that service connection is warranted for major depressive disorder with anxiety.  

Service treatment records reveal treatment for depression, nervous gastritis, and tension headaches and complaints of anxieties and nervousness.  See treatment reports dated June 1981, July 1982, December 1982, and June 1990.  On separation examination in May 1992, there was no report of a psychiatric disorder.  

Post-service VA treatment records show treatment for major depressive disorder and a panic disorder.  In April 1993, the Veteran was afforded an examination for his cervical spine, left shoulder, right shoulder, right index finger, and left index finger conditions.  A nervous system examination was conducted as part of this examination that revealed no psychiatric or neurological conditions.  

The Veteran was afforded a VA examination in November 2011.  The Veteran was diagnosed as having major depressive disorder with anxiety.  The examiner stated that the Veteran's history and treatment timeline were "compelling" and believed that he most likely suffered from recurrent anxious depression and nocturnal panic disorder that was more likely than not due to major depressive disorder.  The Veteran, however, did not receive treatment for mood symptoms until two years after discharge and, as such, the examiner could not assert that the Veteran's mood symptoms were as likely as not caused by or a result of military service.  

In his application for benefits, the Veteran stated that his depression began in January 1989 and he began VA treatment in June 2008.  He also stated in his January 2010 substantive appeal that he could not request treatment while in service as it would affect his security clearance.  He also stated that he had been unable to keep a job since he retired from the military.  

Based on the record, a current disability has been established as the Veteran has been diagnosed as having major depressive disorder with anxiety.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as a depressed mood.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that his depression problems first manifested during service and continued since that time.  

The Board notes that the November 2011 VA examiner essentially stated that he could not determine whether the Veteran's mood symptoms were as likely as not caused by or a result of military service.  This statement, however, is not definitive and, therefore, does not preclude service connection.  In addition, the April 1993 examination revealed no psychiatric condition.  The Board finds, however, that the Veteran did not undergo a full psychiatric evaluation at that time and the examination was not intended to evaluate the Veteran's psychiatric condition, but his neurological condition.  Therefore, this examination also does not preclude service connection as the examination was not an adequate psychiatric evaluation.

The Board finds the Veteran's account of having depression problems during and since service both competent and credible.  Thus, the evidence demonstrates that the Veteran's major depressive disorder began during service and he had continuity of symptoms after discharge, which is supported by his service treatment records and his credible reports regarding his employment problems and inservice complaints.  In light of the foregoing, the Board finds that the evidence supports a grant of service connection for major depressive disorder with anxiety.  


ORDER

Service connection for major depressive disorder with anxiety is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


